Appeal from an award of the State Industrial Board in favor of claimant. The appellant claims that there was no insurance coverage. The premises of the employer were being remodeled and the claimant was employed in tearing out partitions and “ in the removal of debris in connection with new construction ” when he was injured. The appellant claims that the. policy excluded certain specified classes of employment, but if important the excluding indorsement to the policy was not countersigned as required. The policy did not expressly exclude the employment in which claimant was engaged. It expressly covered all industrial operations upon the premises and all repairs or alterations to the premises. (See, also, Workmen’s Comp. Law, § 54, subd. 4.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.